Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is to correct the Notice of Allowability mailed 9/14/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Sussman on 10/4/2021.
The application has been amended as follows:
Claim 1, line 30: add after a combination of an anion selected from the group consisting of --allyl sulfonate, --.
Claim 10, line 3: replace “an organic/metallic” with --the organic/metallic--.
Claim 10, lines 3-4: replace “an organic ligand and a metal ion” with -- the organic ligand and the metal ion--.
Claim 10, line 4: replace “an ionic liquid” with --the ionic liquid--.
Cancel claims 6 and 11-19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 9, 10 and 20 are allowable over the prior art and for reasons set forth by applicant in the response filed 7/27/2021. Using the specific ionic liquids, which have melting point of OoC or less as recited in the claims provides the composite with excellent heat resistance and thus the durability of the electrochromic device can be improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








10/4/2021